*706MEMORANDUM **
Joyce Sherman appeals the district court’s judgment affirming the Commissioner of Social Security’s denial of her application for disability insurance benefits under Title II of the Social Security Act.
The narrow question before us regarding Sherman’s current application is whether she was able to show a change in her condition between February 1992, when her first benefits application was rejected, and December 1994, her date last insured. The evidence in the record does not support her contention that there was a material change. The conclusion that she could perform her past relevant work was based on evidence that there had been no change in Sherman’s residual function capacity (“RFC”). Because Sherman’s RFC had not changed, the ALJ’s reference to prior vocational expert testimony that supported the earlier RFC finding did not deprive Sherman of the opportunity to cross-examine the expert. She had ample opportunity to cross-examine the expert when he testified in the first instance and she declined to do so.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.